State of New York
                    Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: May 5, 2016                        520054
________________________________

In the Matter of AKO LL.,
   Alleged to be a
   Juvenile Delinquent.

ROBERT BEHNKE, as Broome
   County Attorney,
                    Respondent;
                                             MEMORANDUM AND ORDER
AKO LL.,
                     Respondent.

CARLA MM.,
                    Appellant.
________________________________


Calendar Date:    March 23, 2016

Before:    Peters, P.J., Lahtinen, Rose, Lynch and Aarons, JJ.

                              __________


     Alena Van Tull, Binghamton, for appellant.

      Robert Behnke, County Attorney, Binghamton (Ryan R. Matt of
counsel), for Robert Behnke, respondent.

     Allen Stone, Vestal, for Ako LL., respondent.

                              __________


Lahtinen, J.

      Appeal from an order of the Family Court of Broome County
(Connerton, J.), entered September 18, 2014, which granted
petitioner's application, in a proceeding pursuant to Family Ct
Act article 3, to adjudicate respondent a juvenile delinquent.
                              -2-                520054

      In April 2014, respondent (born in 2001) admitted in Family
Court that he had engaged in acts which, if committed by an
adult, constituted attempted petit larceny. He was released
pending a dispositional hearing to the supervision of Carla MM.
(hereinafter the mother), with whom he had been residing for
about two years. Prior to completion of the dispositional
hearing, Family Court moved respondent to the supervision of his
father when the mother became temporarily unavailable due to a
medical issue. Thereafter, it was discovered that an April 2010
custody order had, in fact, previously placed primary physical
custody with the father. Based upon this order, as well as other
proof at the dispositional hearing, Family Court, in September
2014, placed respondent on 12 months of probation in the
supervision of his father. The mother appeals.

      The appeal is moot. There is no challenge on appeal to the
underlying merits of the order adjudicating respondent a juvenile
delinquent or his placement on probation under the supervision of
a parent. The mother argues, however, that Family Court erred in
placing respondent with the father rather than with her. We note
that while this appeal was pending, the mother's separate
petition to modify the April 2010 custody order was denied by
Family Court. More importantly, the dispositional order,
including the terms of probation, expired in September 2015 and,
accordingly, the mother's argument is now moot (see Matter of
Kashayla L., 56 AD3d 962, 962-963 [2008]; Matter of Steven GG.,
307 AD2d 407, 408 [2003]; see also Matter of William G., 136 AD3d
1178, 1179 [2016]). The exception to the mootness doctrine does
not apply (see Matter of Lasheim V., 61 AD3d 1047, 1047-1048
[2009]; Matter of Joseph H., 39 AD3d 896, 896 [2007]). In any
event, the mother's argument lacks merit in that Family Court's
disposition was well within its broad discretion and not
otherwise in error (see e.g. Matter of Joshua LL., 132 AD3d 1201,
1202 [2015]; Matter of Jacob LL., 129 AD3d 1407, 1408 [2015];
Matter of Trevor MM., 119 AD3d 1112, 1114 [2014]).

     Peters, P.J., Rose, Lynch and Aarons, JJ., concur.
                              -3-                  520054

      ORDERED that the appeal is dismissed, as moot, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court